MEMORANDUM DECISION
                                                                     FILED
Pursuant to Ind. Appellate Rule 65(D),                          Jun 11 2018, 6:00 am
this Memorandum Decision shall not be
                                                                     CLERK
regarded as precedent or cited before any                        Indiana Supreme Court
                                                                    Court of Appeals
court except for the purpose of establishing                          and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Jennie Scott                                              Curtis T. Hill, Jr.
Muncie, Indiana                                           Attorney General of Indiana
                                                          Robert J. Henke
                                                          Abigail R. Recker
                                                          Deputy Attorneys General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                          June 11, 2018
of the Parent-Child Relationship                          Court of Appeals Case No.
of J.S., Mother, and P.S. and                             18A-JT-74
A.S., Children,                                           Appeal from the
J.S.,                                                     Delaware Circuit Court
                                                          The Honorable
Appellant-Respondent,
                                                          Kimberly S. Dowling, Judge
        v.                                                The Honorable
                                                          Amanda L. Yonally, Magistrate

Indiana Department of Child                               Trial Court Cause Nos.
                                                          18C02-1608-JT-28
Services,                                                 18C02-1608-JT-29
Appellee-Petitioner.



Kirsch, Judge.

Court of Appeals of Indiana | Memorandum Decision 18A-JT-74 | June 11, 2018              Page 1 of 23
[1]   J.S. (“Mother”) appeals the juvenile court’s order terminating her parental

      rights to her minor children, P.S. and A.S. (“Children”). Mother raises three

      issues on appeal, which we consolidate and restate as:


               I.       Whether Mother did not receive proper notice of the fact-
                        finding hearing, as she claims, and that as a result, her due
                        process rights were violated; and


               II.      Whether the juvenile court’s judgment terminating her
                        parental rights to Children was clearly erroneous.


[2]   We affirm.


                                   Facts and Procedural History1
[3]   Mother and Jo.S. (“Father”)2 (together, “Parents”) are the parents of P.S., born

      on August 25, 2011, and A.S., born on December 9, 2013. On March 12, 2015,

      the Indiana Department of Child Services (“DCS”) received a report alleging

      that P.S., who was three years old at the time, had been brought to Riley

      Children’s Hospital in Indianapolis, Indiana with “six to eight lateral bruises

      across her back.” Tr. Vol. 2 at 75-76. Parents indicated that P.S.’s behavior was




      1
        We note that Mother’s statement of facts does not follow Indiana Appellate Rule 46(A)(6), which states,
      “This statement shall describe the facts relevant to the issues presented for review but need not repeat what is
      in the statement of the case.” In Mother’s brief, the statement of facts repeats verbatim what appears in the
      statement of the case and does not present any substantive facts relevant to the issues on appeal. See
      Appellant’s Br. at 6-9. We remind Mother’s attorney to follow the Appellate Rules.
      2
        Father’s parental rights were also terminated in the same proceedings as Mother’s. However, Father does
      not participate in this appeal. Accordingly, we will limit our recitation of the facts and our analysis primarily
      to that which is pertinent to Mother.



      Court of Appeals of Indiana | Memorandum Decision 18A-JT-74 | June 11, 2018                         Page 2 of 23
      out of control so Father “lost control and beat her with a belt.” Id. at 76.

      Mother admitted that, while she did not did directly witness Father hit P.S., she

      heard it from the other room. Id. at 77. DCS family case manager (“FCM”)

      Mark Johnson (“FCM Johnson”) went to Parents’ home that night to assess its

      condition and found that the home was “marginal in terms of cleanliness.” Id.

      at 79. The home had a lot of safety hazards for young children, including huge

      stacks of dirty clothing, food scattered throughout, and open alcohol bottles,

      cigarette butts, and ashtrays on the floor. Id. Parents requested help in dealing

      with P.S., so DCS initiated an informal adjustment (“IA”). A safety plan was

      created, and Parents agreed not to use any physical discipline with Children.


[4]   During the IA, FCM Johnson visited the home several more times between

      March and May 2015. On March 15, the condition of the home was

      improving. However, on March 17, Mother called FCM Johnson “frantically”

      after Children had escaped from the house and almost made it to the main road

      before she caught them; FCM Johnson went to the home to discuss ways to

      secure it and noticed that the conditions of the home had declined a bit. Id. at

      80. On March 19, Mother indicated she was sleeping a lot throughout the day

      and Father was also taking naps, so that is when P.S. was getting out of the

      house; Mother also indicated that P.S. got Mother’s medication out from a

      locked box and flushed it down the toilet. Id. at 81. On March 26, when FCM

      Johnson arrived, A.S. was in a child corral, and Parents were throwing

      Cheerios on the floor for A.S. to eat, so FCM Johnson discussed hygiene with

      Mother; A.S. also had a small bruise on her forehead that FCM Johnson


      Court of Appeals of Indiana | Memorandum Decision 18A-JT-74 | June 11, 2018   Page 3 of 23
      determined was “somewhat typical” for a child her age. Id. at 81-82. On April

      7, during a visit by FCM Mary Greene (“FCM Greene”), who had taken over

      the case, Father was sleeping upstairs and would not go downstairs to meet

      FCM Greene, so arrangements were made for DCS to return to the home, but

      no one was home when DCS returned. Id. at 82. On April 9, Parents were not

      cooperative and started to express a reluctance to participate in the IA. Id. at

      82-83. On May 13, FCM Johnson went to the home and found Mother asleep

      on the couch, Father asleep upstairs, and a family friend watching Children and

      picking up the apartment. Id. at 83.


[5]   During the IA, DCS had services in place to assist the family. P.S. was referred

      to home-based casework at Meridian Services, and A.S. was referred to First

      Steps. Id. at 106. Around the beginning of May 2015, the family began missing

      more appointments, and the provider from Meridian Services was concerned

      about Mother’s aggression towards her. Id. at 107. At times, when FCM

      Greene would go to the home, Parents would not be there for their scheduled

      appointments, and at other times, Mother would not allow FCM Greene to see

      the Children and would block the doorway. Id. Occasionally, Mother would

      not answer the door, instead, texting FCM Greene from the other side of the

      door. Id. In May 2015, DCS filed its petition alleging Children were children

      in need of services (“CHINS”), but Children still remained in Parents’ care.


[6]   On July 10, 2015, FCM Greene and FCM Johnson went to the home after

      receiving new allegations concerning Parents. At that time, Mother admitted

      that she and Father had used methamphetamine a few nights before, but she

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-74 | June 11, 2018   Page 4 of 23
      refused to take a drug screen. Id. at 84. On July 20, FCM Johnson and FCM

      Greene returned to the home and the conditions of the home were poor,

      including: disassembled electronic equipment throughout the apartment; food

      on the floor; cigarette butts on the floor; full ashtrays; and liquor bottles on the

      floor within access of Children. Id. at 84-85. Children appeared very dirty, and

      A.S. had an injury on her head. Id. at 85-86. Mother told the FCMs that P.S.

      had pushed A.S. off of a chair, and A.S. had fallen and hit her head on the door

      knob in the bathroom, so Mother was planning to take A.S. to the doctor. Id. at

      85-86. Father admitted that he and Mother had used methamphetamine within

      the prior few days, but both refused to submit to drug screens. Id. at 86. At that

      time, Children were removed from Parents’ care and placed in foster care. Id.

      at 87.


[7]   On August 14, 2015, fact-finding hearing was held, and on September 28, the

      juvenile court entered its order adjudicating Children as CHINS and finding:

      Parents used methamphetamine; Parents used marijuana almost daily,

      including at times when they are responsible for the care of Children; Mother

      did odd jobs in exchange for marijuana; neither Parent was employed; the

      home conditions were regularly unsafe and unsanitary for Children in that there

      were large piles of laundry, general clutter, old food on the counters, liquor

      bottles and medication accessible to Children, overflowing ashtrays and

      cigarette butts on the floors. DCS Ex. 4. Parents were referred to services at

      Centerstone, including home-based therapy, home-based casework, and

      random drug screens. Tr. Vol. 2 at 109-11.


      Court of Appeals of Indiana | Memorandum Decision 18A-JT-74 | June 11, 2018   Page 5 of 23
[8]    On September 21, 2015, the juvenile court held a dispositional hearing and, on

       October 20, entered its dispositional decree ordering Mother to participate in

       services, including in pertinent part: a substance abuse assessment and all

       recommended treatment; random drug screens; a psychological evaluation and

       all recommended services; home-based counseling; supervised visitation; and

       meeting with psychiatric/medical personnel as necessary. DCS Ex. 5. Mother

       was referred to a clinical assessment due to concerns that she may have some

       mental health issues, home-based therapy to address her substance abuse issues,

       and home-based case management to help with organization, parenting skills,

       and keeping the home more organized and clean. Tr. Vol. 2 at 112-113.


[9]    Between August and December 2015, Mother participated in services.

       However, Mother would sometimes refuse to submit drug screens and would

       only submit “about half the time.” Id. at 111, 113. Many of the drug screens

       she did submit to were positive for THC, including screens on the following

       dates in 2015: July 17; July 27; September 18; October 26; November 5; and

       December 17. DCS Ex. 13. Since Mother was not consistently submitting to

       screens, FCM Greene did not believe that she was getting an accurate picture of

       Mother’s drug use. Tr. Vol. 2 at 113.


[10]   In September 2015, Mother was referred to Bethany Henderson (“Henderson”),

       a mental health therapist at Centerstone. During her intake assessment with

       Henderson, Mother reported a lot of emotional distress and that she was

       “occasionally seeing things, hearing things, auditory and visual hallucinations.”

       Id. at 140. Mother also reported that she had used a variety of substances in the

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-74 | June 11, 2018   Page 6 of 23
       past, and that most recently she was mainly using marijuana and would

       occasionally use cocaine or methamphetamine. Id. at 143. Henderson

       recommended that Mother participate in individual therapy, family therapy,

       home-based case management, and life skills training. Id. at 140.


[11]   Mother’s treatment goals included closing out the CHINS case, eliminating

       substance use, improving relationships and positive supports, and complying

       with court-ordered services. Id. at 140-41. Although Henderson hoped to meet

       with Mother on a weekly basis, between September and December 2015,

       Mother attended only six individual therapy sessions and three family therapy

       sessions. Id. at 141. Mother failed to show up or cancelled several sessions,

       and she was difficult to contact in order to schedule appointments. Id. at 142.

       During one of her family therapy sessions, Mother retrieved what appeared to

       be a glass pipe out of her truck and asked Henderson if she could smoke

       marijuana. Id. at 146. During these therapy sessions, the only progress Mother

       made was “using coping skills to reduce emotional distress,” but made no

       progress in terms of her sobriety. Id. at 142-43. Mother was also referred to

       Meridian Services for supervised visitation with Children, but she was not able

       to get along with the service provider, so the referral switched to the Children’s

       Bureau after about six weeks. Id. at 117. Mother attended every visit and let

       the provider know ahead of time if she was unable to attend. Id.


[12]   On December 22, 2015, the juvenile court issued an order suspending

       supervised visitation and prohibiting contact between Parents and Children

       because Parents were making direct and indirect threats against the life and

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-74 | June 11, 2018   Page 7 of 23
       physical well-being of the FCM and her children and because the Centerstone

       service provider indicated an unwillingness to continue services in the current

       environment. DCS Ex. 7. The juvenile court also ordered that all services be

       suspended except for the referral for a psychological evaluation. Id.


[13]   On dates in February and March 2016, Mother completed a psychological

       evaluation with Dr. Crystal Hicks (“Dr. Hicks”) at Anchor Behavioral

       Counseling. Mother was diagnosed with bi-polar disorder, accompanied by

       “psychotic features”; borderline personality disorder; cannabis use disorder; and

       stimulant use disorder. Tr. Vol. 2 at 66. During the assessment, Mother

       presented with a strong belief in corporal punishment. Id. Based on Mother’s

       “emotional presentation [and] her strong propensity for substance abuse and the

       way she presented,” Dr. Hicks felt like Mother “was not really in the mental

       and emotional . . . place to be able to parent her children.” Id. at 66-67. Dr.

       Hicks recommended that Mother participate in counseling, parenting training,

       and substance abuse treatment, and that she be reassessed consistently to ensure

       she was complying and making progress, in order to be allowed to have

       visitation with Children. Id. at 67.


[14]   In May 2016, DCS asked the juvenile court to reinstate services and visitation,

       and to be allowed to refer Mother to the services that were referenced in Dr.

       Hicks’s report. Id. at 115. The juvenile court ordered that services could be

       reinstated but declined to reinstate visitation. Id. at 118. Mother was then

       referred to office-based therapy, office-based case management, and random

       drug screens. Id. at 116, 120. Mother participated in services for approximately

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-74 | June 11, 2018   Page 8 of 23
       two weeks, and then she began failing to show for therapy and drug screens. Id.

       at 120, 125. Mother attended one therapy session with Henderson, and then

       cancelled the next appointment. Id. at 141, 144. Henderson tried to contact

       Mother on five separate occasions to schedule appointments, but she never

       heard from Mother. Id. at 144. On June 21, 2016, Mother tested positive for

       amphetamine, methamphetamine, and ephedrine. DCS Ex. 13.


[15]   FCM Greene continued to reach out to Mother in an attempt to get her re-

       engaged in services. Tr. Vol. 2 at 125. FCM Greene also sent letters to Mother

       when she was incarcerated in the Madison County Jail in July and August

       2016. Id. at 126. Mother told FCM Greene that she had begun services at

       Meridian Services in the beginning of 2017, but FCM Greene was unable to

       verify this. Id. at 120-21. In January 2017, Mother was referred to Redwood

       for drug screens. Id. at 121. When Redwood contacted Mother regarding the

       drug screens, Mother texted Redwood back and told them that if they ever

       come back again, she was going to ask for a no contact order. Id.


[16]   On August 18, 2016, DCS filed its petitions to terminate Mother’s parental

       rights to Children. On August 23, 2017, DCS sent notice of the termination

       hearing, which was set for November 9, 2017. On September 5, 2017, Mother

       pleaded guilty to Level 6 felony possession of chemical reagents/precursors

       with intent to manufacture and was sentenced to 365 days with 132 days

       executed and 233 days suspended to probation. DCS Ex. 11. The termination

       hearing was held on November 9, and Mother failed to appear. At the time of

       the termination hearing, Children had been living in a pre-adoptive foster home

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-74 | June 11, 2018   Page 9 of 23
       since May 2016. Tr. Vol. 2 at 123-24. Children had not seen Parents since

       December 2015. Id. at 118. At the conclusion of the hearing, the juvenile court

       issued its order terminating Mother’s parental rights to Children. Mother now

       appeals.


                                       Discussion and Decision

                                                   I.       Notice
[17]   Mother argues that DCS did not comply with the notice provision required

       when terminating parental rights, and she was denied her right to due process.

       Pursuant to Indiana Code section 31-35-2-6.5, DCS is required to send notice of

       the termination hearing to the parents at least ten days before the date of the

       hearing. Ind. Code § 31-35-2-6.5(b), (c). Indiana Code section 31-35-2-6.5 does

       not require compliance with Indiana Trial Rule 4, which governs service of

       process and incorporates a jurisdictional component. In re H.K., 971 N.E.2d
100, 103 (Ind. Ct. App. 2012). Instead, in order to comply with the statute,

       “one need only meet the requirements of Indiana Trial Rule 5, which governs

       service of subsequent papers and pleadings in action.” In re C.C., 788 N.E.2d
847, 851 (Ind. Ct. App. 2003), trans. denied. Indiana Trial Rule 5 states,

       “[s]ervice upon the attorney or party shall be made by delivering or mailing a

       copy of the papers to the last known address.” Ind. Trial Rule 5(B); In re B.J.,

       879 N.E.2d 7, 15 (Ind. Ct. App. 2008), trans. denied.


[18]   Mother contends that DCS failed to properly send her the required notice of the

       termination hearing. Mother was incarcerated in the Madison County jail at


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-74 | June 11, 2018   Page 10 of 23
       the time notice of the hearing was sent, and she asserts that DCS should have

       sent her notice to the jail and not her residence because she had notified DCS

       that she was in jail. Mother, therefore, claims that she did not receive notice of

       the termination hearing and was not given an opportunity to be heard at the

       hearing, which violated her right to due process.


[19]   On August 23, 2017, more than ten days before the termination hearing was

       scheduled to occur, DCS sent Mother notice of the hearing to her last known

       address. Appellant’s App. Vol. 2 at 74-75.3 The notice informed Mother that the

       hearing on the petition to terminate her parental rights to Children would be

       held on November 9, 2017 at 9:00 a.m. in Delaware Circuit Court 2. Id. The

       notice was mailed to Mother at 5109 North Broadway Avenue, Muncie,

       Indiana 47303, which was the address that Mother had provided at a January

       23, 2017 status hearing as being her current residence. Tr. Vol. 2 at 21, 39-40.


[20]   Mother argues that she was incarcerated at the Madison County Jail on August

       23, 2017, and therefore, the notice sent to her last known address in Muncie

       was not proper. She contends that she had notified DCS of the fact that she

       was incarcerated, and the notice should have been sent to her in jail. However,

       there is no evidence in the record that DCS had knowledge that Mother was

       incarcerated. The evidence in the record shows that FCM Greene knew

       Mother was incarcerated in July and August 2016 and that Mother’s counsel



       3
        We note that Volume 2 and Volume 3 of the Appellant’s Appendix are substantially similar, so all of the
       Appendix citations will be to Volume 2.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-74 | June 11, 2018                   Page 11 of 23
       knew Mother was incarcerated until September 12, 2017. Id. at 56, 126. At the

       termination hearing, FCM Greene stated that she had received a letter from

       Mother that she had responded to in August, but had otherwise not had contact

       with Mother since a hearing held in July 2017.4 Id. at 56. The evidence,

       therefore, showed that Mother failed to maintain contact with and keep FCM

       Greene and DCS updated of her address, and DCS complied with Indiana

       Code section 31-35-2-6.5 by sending notice of the hearing to her last known

       address.


[21]   Further, Mother’s due process rights were not violated due to the fact that she

       was not present at the termination hearing. Due process has never been

       defined, but the phrase embodies a requirement of fundamental fairness. In re

       D.P., 27 N.E.3d 1162, 1166 (Ind. Ct. App. 2015) (citing In re C.G., 954 N.E.2d
910, 917 (Ind. 2011)) (quotations omitted). The United States Supreme Court

       has stated, “‘[T]he fundamental requirement of due process is the opportunity

       to be heard at a meaningful time and in a meaningful manner.’” Id. (quoting

       Mathews v. Eldridge, 424 U.S. 319, 333 (1976)). The process due in a

       termination of parental rights proceeding turns on the balancing of three factors:

       (1) the private interests affected by the proceeding; (2) the risk of error created

       by the State’s chosen procedure; and (3) the countervailing governmental




       4
         The evidence also showed that Mother’s attorney also was not aware of her whereabouts at the time of the
       hearing. When the attorney was asked at the termination hearing if she had been in contact with Mother, she
       responded that she had called several phone numbers for Mother that had been given to her by DCS and left
       messages. Tr. Vol. 2 at 56. The attorney also stated that she had checked the Madison County Jail and
       discovered that Mother had been released on September 12, 2017. Id.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-74 | June 11, 2018                   Page 12 of 23
       interest supporting use of the challenged procedure. Id. Both the State and

       Parents have substantial interests affected by the proceeding, so we focus on the

       risk of error created by DCS’s actions and the juvenile court’s actions.


[22]   The risk of error created by Mother’s absence from the termination hearing was

       minimal. Mother was represented by appointed counsel who was present at the

       hearing, and during the hearing, counsel was able to cross-examine the

       witnesses presented by DCS and had the opportunity to present evidence. A

       parent does not have an absolute constitutional right to be present at a

       termination hearing. In re K.W., 12 N.E.3d 241, 248-49 (Ind. 2014). Mother’s

       due process rights were not violated.


                                         II.     Sufficient Evidence
[23]   As our Supreme Court has observed, “Decisions to terminate parental rights are

       among the most difficult our trial courts are called upon to make. They are also

       among the most fact-sensitive—so we review them with great deference to the

       trial courts[.]” E.M. v. Ind. Dep’t of Child Servs., 4 N.E.3d 636, 640 (Ind. 2014).

       While the Fourteenth Amendment to the United States Constitution protects

       the traditional right of a parent to establish a home and raise his child, and thus

       parental rights are of a constitutional dimension, the law allows for the

       termination of those rights when a parent is unable or unwilling to meet his

       responsibility as a parent. Bester v. Lake Cnty. Office of Family & Children, 839
N.E.2d 143, 145 (Ind. 2005); In re T.F., 743 N.E.2d 766, 773 (Ind. Ct. App.

       2001), trans. denied. That is, parental rights are not absolute and must be


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-74 | June 11, 2018   Page 13 of 23
       subordinated to the child’s interests in determining the appropriate disposition

       of a petition to terminate the parent-child relationship. In re J.C., 994 N.E.2d
278, 283 (Ind. Ct. App. 2013). The purpose of terminating parental rights is not

       to punish the parent but to protect the child. In re T.F., 743 N.E.2d at 773.

       Termination of parental rights is proper where the child’s emotional and

       physical development is threatened. Id. The juvenile court need not wait until

       the child is irreversibly harmed such that his physical, mental, and social

       development is permanently impaired before terminating the parent-child

       relationship. Id.


[24]   When reviewing a termination of parental rights case, we will not reweigh the

       evidence or judge the credibility of the witnesses. In re H.L., 915 N.E.2d 145,

       149 (Ind. Ct. App. 2009). Instead, we consider only the evidence and

       reasonable inferences that are most favorable to the judgment. Id. Moreover,

       in deference to the trial court’s unique position to assess the evidence, we will

       set aside the court’s judgment terminating a parent-child relationship only if it is

       clearly erroneous. Id. at 148-49. A judgment is clearly erroneous only if the

       legal conclusions made by the juvenile court are not supported by its findings of

       fact, or the conclusions do not support the judgment. In re S.P.H., 806 N.E.2d
874, 879 (Ind. Ct. App. 2004).


[25]   Where, as here, the juvenile court entered specific findings and conclusions, we

       apply a two-tiered standard of review. In re B.J., 879 N.E.2d at 14. First, we

       determine whether the evidence supports the findings, and second, we

       determine whether the findings support the judgment. Id. A finding is clearly

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-74 | June 11, 2018   Page 14 of 23
       erroneous only when the record contains no facts or inferences drawn therefrom

       that support it. Id. If the evidence and inferences support the trial court’s

       decision, we must affirm. A.D.S. v. Ind. Dep’t of Child Servs., 987 N.E.2d 1150,

       1156 (Ind. Ct. App. 2013), trans. denied.


[26]   Before an involuntary termination of parental rights may occur, the State is

       required to allege and prove, among other things:


       (B) that one (1) of the following is true:


       (i) There is a reasonable probability that the conditions that resulted in
       the child’s removal or the reasons for placement outside the home of the
       parents will not be remedied.


       (ii) There is a reasonable probability that the continuation of the parent-
       child relationship poses a threat to the well-being of the child.


       (iii) The child has, on two (2) separate occasions, been adjudicated a
       child in need of services;


       (C) that termination is in the best interests of the child; and


       (D) that there is a satisfactory plan for the care and treatment of the
       child.


       Ind. Code § 31-35-2-4(b)(2). The State’s burden of proof for establishing these

       allegations in termination cases “is one of ‘clear and convincing evidence.’” In

       re H.L., 915 N.E.2d at 149. Moreover, if the court finds that the allegations in a




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-74 | June 11, 2018   Page 15 of 23
       petition described in section 4 of this chapter are true, the court shall terminate

       the parent-child relationship. Ind. Code § 31-35-2-8(a) (emphasis added).


[27]   Mother argues that the juvenile court erred in finding that DCS met its burden

       of proof to support termination of her parental rights. Specifically, Mother

       contends that DCS failed to prove that there was a reasonable probability that

       the conditions that resulted in Children’s removal or the reasons for placement

       outside of the home would not be remedied because she asserts that the

       conditions that resulted in Children’s removal had been remedied. Mother also

       claims that DCS failed to prove that the parent-child relationship posed a threat

       to the well-being of Children because DCS had recommended in May 2016 that

       all services for Mother, including visitation, be reinstated. Mother further

       alleges that DCS failed to prove that termination was in the best interest of

       Children because she was participating in services and trying to complete the

       services so that Children could be returned to her. Finally, Mother argues that

       DCS failed to prove that there was a satisfactory plan for the care and treatment

       of Children because DCS merely stated that adoption was the permanency plan

       for Children and no further details about Children or their school history were

       presented.


                                         Remediation of Conditions

[28]   In determining whether there is a reasonable probability that the conditions that

       led to a child’s removal and continued placement outside the home would not

       be remedied, we engage in a two-step analysis. K.T.K. v. Ind. Dep’t of Child

       Servs., 989 N.E.2d 1225, 1231 (Ind. 2013). First, we must ascertain what
       Court of Appeals of Indiana | Memorandum Decision 18A-JT-74 | June 11, 2018   Page 16 of 23
       conditions led to the child’s placement and retention in foster care, and, second,

       we determine whether there is a reasonable probability that those conditions

       will not be remedied. Id. In the second step, the trial court must judge a

       parent’s fitness at the time of the termination proceeding, taking into

       consideration evidence of changed conditions and balancing a parent’s recent

       improvements against “‘habitual pattern[s] of conduct to determine whether

       there is a substantial probability of future neglect or deprivation.’” E.M., 4
N.E.3d at 643 (quoting K.T.K., 989 N.E.2d at 1231). Pursuant to this rule,

       “trial courts have properly considered evidence of a parent’s prior criminal

       history, drug and alcohol abuse, history of neglect, failure to provide support,

       and lack of adequate housing and employment.” A.F. v. Marion Cnty. Office of

       Family & Children, 762 N.E.2d 1244, 1251 (Ind. Ct. App. 2002), trans. denied. In

       addition, DCS need not provide evidence ruling out all possibilities of change;

       rather, it need establish only that there is a reasonable probability the parent’s

       behavior will not change. In re Involuntary Termination of Parent-Child

       Relationship of Kay L., 867 N.E.2d 236, 242 (Ind. Ct. App. 2007). “We entrust

       that delicate balance to the trial court, which has discretion to weigh a parent’s

       prior history more heavily than efforts made only shortly before termination.”

       E.M., 4 N.E.3d at 643. When determining whether the conditions for the

       removal would be remedied, the trial court may consider the parent’s response

       to the offers of help. A.F., 762 N.E.2d at 1252.


[29]   Here, DCS first became involved with Parents when P.S. had been brought to

       the hospital with injuries caused by physical abuse by Father, and an IA was

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-74 | June 11, 2018   Page 17 of 23
       initiated to assist Parents. During the IA, the conditions in the home were

       often poor in that there were open alcohol bottles where Children could get to

       them, there were cigarette butts and ashtrays scattered on the floor, and large

       piles of dirty clothes and food around the house. During this time, Parents

       were frequently asleep during the day when DCS would visit, and Children

       were able to escape from the home. Children were eventually removed from

       the home in July 2015 after Parents admitted they had used methamphetamine

       and refused to submit to a drug screen. On the same date, A.S. had an injury to

       her head, and the home conditions were poor due to disassembled electronic

       equipment, cigarette butts, ashtrays, food, and full liquor bottles being scattered

       around.


[30]   Between August and December 2015, Mother participated in services, but

       would sometimes refuse to submit to drug screens, only submitting “about half

       the time.” Tr. Vol. 2 at 111, 113. Many of the drug screens she did submit to

       DCS were positive for THC. After submitting to a psychological assessment,

       Mother attended only six individual therapy sessions and three family therapy

       sessions. She failed to show up or cancelled several sessions, was difficult to

       contact, and at one session, she retrieved what appeared to be a glass pipe out

       of her truck and asked if she could smoke marijuana. Although Mother made

       some progress “using coping skills to reduce emotional distress,” she made no

       progress in terms of her sobriety. Id. at 142-43. In December 2015, the juvenile

       court suspended services and supervised visitation and prohibited contact

       between Parents and Children because Parents were making threats against the


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-74 | June 11, 2018   Page 18 of 23
       FCM and because the service provider indicated an unwillingness to continue

       services in the current environment. In May 2016, services were reinstated but

       not visitation. Mother participated in services for approximately two weeks,

       and then she began failing to show for therapy and drug screens. Mother

       attended only one therapy session, and on June 21, 2016, Mother tested

       positive for amphetamine, methamphetamine, and ephedrine.


[31]   DCS is not required to rule out all possibilities of change, it need only establish

       that there is a reasonable probability the parent’s behavior will not change. In re

       Kay L., 867 N.E.2d at 242. “A pattern of unwillingness to deal with parenting

       problems and to cooperate with those providing social services, in conjunction

       with unchanged conditions, support a finding that there exists no reasonable

       probability that the conditions will change.” Lang v. Starke Cnty. Office of Family

       & Children, 861 N.E.2d 366, 372 (Ind. Ct. App. 2007), trans. denied. Also, as we

       have recognized, “Even assuming that [the parent] will eventually develop into

       a suitable parent, we must ask how much longer [the child] should have to wait

       to enjoy the permanency that is essential to her development and overall well-

       being.” Castro v. State Office of Family & Children, 842 N.E.2d 367, 375 (Ind. Ct.

       App. 2006), trans. denied. At the time of the termination hearing, DCS had been

       working with Mother for two and a half years, and Mother had hardly

       complied with any of the services provided by DCS. She had not remedied her

       substance abuse issues and had only minimally participated in therapy and

       other services. Based on the evidence presented, we cannot say that the

       juvenile court clearly erred in concluding that there is a reasonable probability


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-74 | June 11, 2018   Page 19 of 23
       that the conditions that resulted in Children’s placement outside the home

       would not be remedied.5


                                                      Best Interests

[32]   In determining what is in the best interests of the child, a trial court is required

       to look at the totality of the evidence. In re A.K., 924 N.E.2d 212, 224 (Ind. Ct.

       App. 2010) (citing In re D.D., 804 N.E.2d 258, 267 (Ind. Ct. App. 2004), trans.

       denied), trans. dismissed. In doing so, the trial court must subordinate the

       interests of the parents to those of the child involved. Id. Termination of a

       parent-child relationship is proper where the child’s emotional and physical

       development is threatened. Id. (citing In re R.S., 774 N.E.2d 927, 930 (Ind. Ct.

       App. 2002), trans. denied). A parent’s historical inability to provide a suitable,

       stable home environment along with the parent’s current inability to do so

       supports a finding that termination is in the best interest of the child. In re A.P.

       981 N.E.2d 75, 82 (Ind. Ct. App. 2012). Testimony of the service providers, in

       addition to evidence that the conditions resulting in removal will not be

       remedied, are sufficient to show by clear and convincing evidence that

       termination is in the child’s best interests. In re A.S., 17 N.E.3d 994, 1005 (Ind.

       Ct. App. 2014), trans. denied.




       5
         We need not address Mother’s challenge to the juvenile court’s conclusion that there was a reasonable
       probability that the continuation of the parent-child relationship posed a threat to Children’s well-being
       because Indiana Code section 31-35-2-4(b)(2)(B) is written such that, to properly effectuate the termination of
       parental rights, the juvenile court need only find that one of the three requirements of subsection (b)(2)(B) has
       been established by clear and convincing evidence. A.D.S. v. Ind. Dep’t Child Servs., 987 N.E.2d 1150, 1156
       (Ind. Ct. App. 2013), trans. denied.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-74 | June 11, 2018                        Page 20 of 23
[33]   Mother argues that DCS did not prove that termination was in the best interests

       of Children because she was participating in services. However, the evidence

       presented established that although Mother had periods of time where she was

       complying with the services provided by DCS, this compliance did not last long

       and very little progress was made. Mother’s participation in services was

       limited to August through December 2015 and two weeks in May 2016. She

       often refused to submit to drug screens, and when she did they were often

       positive, she failed to attend and cancelled numerous therapy appointments,

       and stopped participating in services altogether in May 2016. During the case,

       Mother continued to test positive for illegal substances, was incarcerated for

       periods of time, and was unable to provide Children with a suitable home free

       of drugs.


[34]   A trial court need not wait until a child is irreversibly harmed such that his or

       her physical, mental, and social development is permanently impaired before

       terminating the parent-child relationship. In re A.K., 924 N.E.2d at 224.

       Additionally, a child’s need for permanency is an important consideration in

       determining the best interests of a child. Id. (citing McBride v. Monroe Cnty. Office

       of Family & Children, 798 N.E.2d 185, 203 (Ind. Ct. App. 2003)). At the time of

       the termination hearing, Children had been removed from Mother’s care for

       over two years, and Mother had failed to make the changes in her life necessary

       to provide Children with a safe and healthy environment. Based upon the

       totality of the evidence, we conclude that the evidence supported the juvenile




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-74 | June 11, 2018   Page 21 of 23
       court’s determination that termination of Mother’s parental rights was in

       Children’s best interests.


                                                Satisfactory Plan

[35]   Mother asserts that DCS did not prove that there was a satisfactory plan for the

       care and treatment of Children because no detail was provided about Children

       and their school history. We have held that for a plan to be “satisfactory,” for

       purposes of the statute, it need not be detailed, so long as it offers a general

       sense of the direction in which the child will be going after the parent-child

       relationship is terminated. In re A.S., 17 N.E.3d at 1007. A DCS plan is

       satisfactory if the plan is to attempt to find suitable parents to adopt the child or

       children. Id. In other words, there need not be a guarantee that a suitable

       adoption will take place, only that DCS will attempt to find a suitable adoptive

       parent. Id.


[36]   Here, FCM Greene testified that DCS’s plan for the care and treatment of

       Children was adoption by the foster parents that Children had been placed with

       since May 2016. Tr. Vol. 2 at 123-24. Adoption by the foster parents is a

       satisfactory plan, and DCS did not have to provide a more detailed plan. The

       juvenile court did not err in determining that DCS had a satisfactory plan for

       Children’s care and treatment.


[37]   Again, decisions to terminate parental rights “are among the most difficult our

       trial courts are called upon to make” and are very fact sensitive. In re E.M., 4
N.E.3d at 640. We will reverse a termination of parental rights only upon a

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-74 | June 11, 2018   Page 22 of 23
       showing of “clear error” – that which leaves us with a definite and firm

       conviction that a mistake has been made. In re A.N.J., 690 N.E.2d 716, 722

       (Ind. Ct. App. 1997). Based on the record before us, we cannot say that the

       juvenile court’s termination of Mother’s parental rights to Children was clearly

       erroneous. We, therefore, affirm the juvenile court’s judgment.


[38]   Affirmed.


[39]   Baker, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-74 | June 11, 2018   Page 23 of 23